Citation Nr: 0527278	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  99-08 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a dental condition 
claimed as infection of the gums.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Navy 
from February 1965 to February 1969.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 1997 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that, in part, denied the appellant's claim of 
entitlement to service connection for a dental condition 
claimed as an infection of the gums.

In August 2005, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge who was designated 
by the Chairman to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107.  A transcript of that hearing has been 
associated with the claims file.

The Board notes that, under the version of 38 C.F.R. § 4.149 
in effect prior to June 1999, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and were to be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 691 (28th ed. 1994) 
indicates that "Vincent infection" or stomatitis is also 
known as acute necrotizing ulcerative gingivitis (ANUG).  The 
Code of Federal Regulations was revised in June 1999, and the 
new version eliminated the distinction between Vincent's 
disease and other forms of periodontal disease, but continued 
the disqualification from service connection for compensation 
purposes.  38 C.F.R. § 3.381 (2005).


FINDING OF FACT

The appellant's currently diagnosed dental disorders are not 
related to in-service dental trauma. 


CONCLUSION OF LAW

A dental condition, to include gum infection, was not 
incurred in or aggravated by the appellant's active service.  
38 U.S.C.A. § §§ 1110, 1131, 1712, 5102, 5103, 5103A , 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.381, 3.382, 4.149 
(1996); 38 C.F.R. §§ 3.303, 3.381, 17.123, 17.161 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter:  VA's Duty to Notify and Assist the 
Claimant

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. 
§ 5103A. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.

In this case, VA's duties have been fulfilled.  The appellant 
was notified of the information necessary to substantiate his 
service connection claim.  The RO sent the appellant letters, 
in May and July of 2003, in which he was informed of VA's 
duty to assist and what kinds of evidence the RO would help 
obtain, structured as to the essential components of a 
successful claim of service connection:  (1) evidence of an 
injury in military service or a disease that began in or was 
made worse during military service or one which would qualify 
for presumptive service connection; (2) competent evidence of 
a current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).  

The appellant was also told that he needed to ensure that all 
pertinent evidence was submitted.  In addition, in the 
February 1999 Statement of the Case (SOC), the RO informed 
the appellant about what the evidence had to show to 
establish entitlement to service connection and the RO 
provided him with the text of 38 C.F.R. §§ 3.102 and 3.159 in 
the May 2004 Supplemental Statement of the Case (SSOC).  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

Although the notices required by the VCAA may not have been 
provided until after the RO adjudicated the appellant's 
service connection claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to any notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, VA arranged for a dental 
examination.  The appellant was afforded a Board hearing.  
The appellant's service medical and dental records were 
obtained and associated with the claims file.  The appellant 
was informed about VA's duty to assist and what kinds of 
evidence the RO would help obtain in a letter sent by the RO 
in May 2003.  The appellant has not reported that any other 
pertinent evidence might be available.  See Epps v. Brown, 9 
Vet. App. 341, 344 (1996).  Therefore, the Board finds that 
VA has completed its duties under the VCAA and all applicable 
law, regulations and VA procedural guidance.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
Therefore, there is no unmet duty to assist.

The RO provided the appellant with the pertinent evidentiary 
development that was subsequently codified by VCAA and the 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA and the 
implementing regulations, the RO notified the appellant of 
his right to submit evidence.  It would not breach his rights 
under VCAA and/or the implementing regulations for the Board 
to proceed to review the appeal.  Furthermore, neither the 
appellant nor his representative has asserted that the case 
requires further development or action under VCAA or the 
implementing regulations.

Service Connection Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant testified at his August 2005 Travel Board 
hearing that, while he was in the military, he had had two 
caps on his teeth replaced.  He said that he believed that 
the replacement was needed due to injury.  He said that after 
the caps were set in place, he developed an infection and 
required further treatment that included removing and 
replacing the caps.  The appellant stated that he has had to 
replace the caps, that his gums have been very sensitive 
since service, that when he brushes his teeth his teeth are 
sore and that his gums bleed every day.  See Hearing 
Transcript p. 3.  The appellant further testified that he had 
noticed a recurring problem within six months after the caps 
were replaced and that he had had problems with his gums 
while he was still in service.  See Hearing Transcript p. 5.  
He said that he was in need of periodontal and orthodontic 
care.  See Hearing Transcript pp. 6-7.   

The appellant underwent a VA general medical examination in 
December 1996.  On physical examination, the appellant had no 
oral lesions.

The appellant subsequently underwent a VA dental examination 
in August 2003; the examiner reviewed the appellant's Navy 
dental records.  After reviewing these dental records, the 
examiner stated that acrylic jacket crowns had been inserted 
on the appellant's upper front teeth in October 1965.  
Porcelain veneer crowns were cemented in 1968, and in 
February 1969, root canal treatment was started and 
completed.  The examiner stated that there was no history of 
trauma during the appellant's active duty to either tooth #8 
or tooth #9.  On dental examination, the only problem with 
tooth #8 and tooth#9 was that the teeth were unaesthetic in 
appearance.  The margins were okay with no evidence of 
recurrent caries.  The porcelain veneer crowns were without 
infection.  After examining the appellant and his service 
treatment records, the VA examiner stated that there was no 
evidence of direct injury or trauma to tooth #8 or tooth #9.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Specific rules apply to disabilities resulting from dental 
disease or injury.  The veteran claimed entitlement to 
service connection for a dental disorder in October 1996.  
Subsequent to the initiation of his claim, the regulations 
pertaining to entitlement to service connection for dental 
disabilities were revised.  The revision, however, had no 
effect on the types of dental disabilities for which service 
connection could be established.

According to the regulations in effect in October 1996, each 
missing or defective tooth and each disease of the investing 
tissue was to be considered separately, and service 
connection could be granted for disease or injury of 
individual teeth and of the investing tissue, shown by the 
evidence of having been incurred in or aggravated during 
service.  Pre-existing dental disorders were not to be found 
to have been aggravated by service merely because treatment 
was received during service.  As to each non-compensable 
service-connected dental condition, a determination was to be 
made as to whether it was due to combat wound or other 
service trauma, or whether the veteran was a prisoner of war.  
Salivary deposits, malposed teeth with no pathology shown, 
extraction of third molars in the absence of disease 
following a reasonable period of service, and gingivitis were 
not to be service connected.  Treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis were 
not disabling conditions, and could be considered service 
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient treatment pursuant to 
38 C.F.R. § 17.120 (now 38 C.F.R. § 17.160).  38 U.S.C.A. 
§ 1712 (West 1991); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1996).

The regulations were revised in June 1999.  See Service 
Connection of Dental Conditions for Treatment Purposes, 54 
Fed. Reg. 30,393 (June 8, 1999) (codified at 38 C.F.R. 
§§ 3.381, 4.149 (2005)).  The amendment eliminated the 
reference in 38 C.F.R. § 3.149 (1996) to the disabilities for 
which compensation benefits were precluded; nearly identical 
language was inserted into 38 C.F.R. § 3.381(a).  

38 C.F.R. § 3.381 continues to require a determination, when 
applicable, of whether the dental condition was due to combat 
or other service trauma, and whether the veteran had been a 
prisoner of war.  38 C.F.R. § 3.381 was also revised to 
provide that dental conditions could be service connected for 
treatment purposes if they were shown in service after a 
period of 180 days.  In addition, all of 38 C.F.R. § 3.382 
(1996) was eliminated.  The end result is that service 
connection for treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, and periodontal disease 
will be considered service connected solely for the purpose 
of establishing eligibility for outpatient dental treatment, 
if they are manifested after 180 days of service, in 
accordance with 38 C.F.R. § 17.161 (2005).

The Board notes that "periodontal" is defined as "around a 
tooth."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1261 (28th ed. 
1994).  "Gingivitis" is defined as inflammation of the 
gingivae.  DORLAND'S at 691.  "Gingivae" are defined as the 
gums: the mucous membrane, with the supporting fibrous 
tissue, which overlies the crowns of unerupted teeth and 
encircles the necks of those that have erupted.  DORLAND'S at 
690.  Gingivitis is, therefore, a periodontal disease.

Veterans having a service-connected compensable dental 
disability or condition may be authorized any dental 
treatment indicated as reasonably necessary to maintain oral 
health and masticatory function (Class I).  Veterans having a 
service-connected non-compensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected non-compensable condition or disability (Class 
II(a)).  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.123 
(1996); 38 C.F.R. § 17.161 (2005).  For the purpose of 
determining whether a veteran has Class II(a) eligibility for 
dental care under 38 C.F.R. § 17.123 or 38 C.F.R. § 17.161, 
the term "service trauma" does not include the intended 
effects of treatment provided during service.  VAOPGCPREC 5- 
97.

The appellant's service records are negative for any 
complaints or clinical findings regarding any injury or 
trauma to the lips, mouth, teeth, or gums.  The December 1996 
VA medical examiner found no oral lesions in the appellant's 
mouth.  The August 2003 VA dental examiner did not report any 
evidence of loosened teeth, or any other evidence of trauma 
to the mouth.  Furthermore, the August 2003 VA dental 
examiner stated that there was no evidence in the record of 
in-service direct injury or trauma to the appellant's teeth.

Service connection for treatable carious teeth, dental 
abscesses, and periodontal disease can be service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment.  In the appellant's case, 
eligibility for such treatment is dependent on a finding that 
the dental disability is due to trauma.  38 C.F.R. § 17.161 
(2005).  The probative evidence indicates that the appellant 
did not incur any trauma to the lips, mouth, teeth, or gums 
during service.  The Board finds, therefore, that the 
criteria for a grant of service connection for a dental 
condition are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a dental condition, to include gum infection.


	(CONTINUED ON NEXT PAGE)



ORDER

The appellant's claim of entitlement to service connection 
for a dental condition, to include gum infection, is denied. 



		
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


